In an action, inter alia, for divorce, the defendant wife appeals from an order of the Supreme Court, Queens County, dated July 6, 1978, which denied her motion for an interim counsel fee. Order affirmed, without costs or disbursements. A review of the record on appeal indicates that there was no abuse of discretion in the denial of defendant’s motion for a counsel fee. Defendant’s remedy for any inequity in the matter is to proceed to a speedy trial, at which she can seek to establish her right to a counsel fee. Gulotta, J. P., Cohalan, Margett and O’Connor, JJ., concur.